OPINION of the court
Memorandum.
The appeal should be dismissed. Although the order of the Appellate Division recites that its determination was “on the law”, a review of that court’s opinion indicates that its disposition was predicated, at least in part, upon factual findings as to” when the arrest occurred and whether it was supported by probable cause. Since the determination was not “on the law alone or upon the law and such facts which, but for the determination of law, would not have led to *1057reversal” (CPL 450.90, subd 2, par [a]), this appeal does not lie (People v Amill, 58 NY2d 967; People v McNally, 58 NY2d 1029).
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), appeal dismissed in a memorandum.